NUMBER 13-13-00356-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE ROGER LEE SCHOOLER JR.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
                Memorandum Opinion by Justice Perkes1

        Relator, Roger Lee Schooler Jr., proceeding pro se, filed a petition for writ of

mandamus on July 18, 2013. Through this original proceeding, relator seeks to compel

the Honorable Randy M. Clapp of the 329th District Court of Wharton County, Texas to

consider and rule on relator’s motions and petition for bill of review in the underlying civil




        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so. When granting relief, the court must hand down an opinion as in any other case.”);
see id. R. 47.4 (distinguishing opinions and memorandum opinions).


                                                   1
forfeiture case. We conditionally grant the petition for writ of mandamus as stated

herein.

                                 I. STANDARD OF REVIEW

        Mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40

(Tex. 1992) (orig. proceeding). A trial court has no discretion in determining what the

law is or in applying the law to the facts, and a clear failure to analyze or apply the law

correctly will constitute an abuse of discretion. Walker, 827 S.W.2d at 840.

        Mandamus is appropriate only when the relator has no adequate remedy on

appeal. Id. The adequacy of an appellate remedy must be determined by balancing the

benefits of mandamus review against the detriments. In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136. In evaluating the benefits and detriments, we consider whether

mandamus will preserve important substantive and procedural rights from impairment or

loss.     Id.; see In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig.

proceeding).     When a motion is properly filed and pending before a trial court,

considering and ruling on that motion is a ministerial act for which mandamus may

issue. In re Kleven, 100 S.W.3d 643, 644 (Tex. App.—Texarkana 2003, orig.

proceeding); see also Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—

San Antonio 1997, orig. proceeding).

        It is the relator’s burden to properly request and show entitlement to mandamus

relief. Walker, 827 S.W.2d at 837; In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—

Amarillo 2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex.



                                            2
App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”). In addition

to other requirements, the relator must include a statement of facts supported by

citations to “competent evidence included in the appendix or record,” and must also

provide “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record.” See generally TEX. R. APP. P.

52.3. The relator must also file an appendix and record sufficient to support the claim

for mandamus relief.    See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record); see also Walker,
827 S.W.2d at 837; In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,

orig. proceeding).

                                       II. ANALYSIS

      By one issue, relator contends that the trial court abused its discretion in failing to

consider and rule upon relator’s motions and bill of review. This is the second petition

for writ of mandamus filed by relator raising this same issue. See In re Schooler, No.

13-12 00112-CR, 2012 Tex. App. LEXIS 1289 (Tex. App.—Corpus Christi Feb. 10,

2012, orig. proceeding) (per curiam mem. op., not designated for publication). This

Court denied relator’s first petition for writ of mandamus on grounds that relator had not

met his burden to obtain mandamus relief. See id. at *2.

      In the instant case, relator’s petition for writ of mandamus was filed in substantial

compliance with the Texas Rules of Appellate Procedure and contains sections for the

identity of parties, the table of contents, an index to the appendix, an index of

authorities, a statement of facts, a statement of jurisdiction, the issues presented,



                                             3
argument and authorities, and prayer. See generally TEX. R. APP. P. 52. Although the

certification does not follow the specific format required by the appellate rules, relator

has verified the contents of the petition as true and correct. See id. R. 52.3(j). The

petition includes argument supported by appropriate citations to authority and to

documents included in the appendix. See id. R. 52.3(h). The appendix to the petition

includes several items of supporting documentation, including:

      (1)    A February 8, 2010 file-stamped copy of the petition for bill of
             review;

      (2)    An “Inmate Correspondence Reply” dated February 19, 2010 from
             the District Clerk of Wharton County to relator stating:

             We received your Petition for Bill of Review and presented it to the
             Judge. He returned it with a note (He is waiting for a response from
             the District Attorney). I will send another copy of the Bill of Review
             to the District Attorney [and] will let you know if [and] when action is
             taken.

      (3)    A February 24, 2012 file-stamped copy of relator’s “Motion to
             Enforce Court Order, a Finding of Contempt of Court, and
             Sanctions.”

      (4)    An “Inmate Correspondence Reply” dated March 2, 2012 from the
             District Clerk of Wharton County to relator stating: “Received your
             M/Enforce Court Order, Finding of Contempt of Court [and]
             Sanctions. Both the Motion [and] order [were] sent to the Judge,
             but [were] returned unsigned and no action taken.”

      (5)    An “Inmate Correspondence Reply” dated July 26, 2012 from the
             District Clerk of Wharton County to relator stating:

             Received your letter, inquiring about the status of your Bill of
             Review and needing file-stamped copies of all. Nothing has
             changed—the Judge was waiting for a response from the District
             Attorney which never came. I am sending copies of all to the
             District Attorney again. If there is any response, I will let you know.

      (6)    An April 13, 2013 file-stamped copy of a “Motion to Enforce Court
             Order by a Finding of Contempt and Sanctions” with an attached
             order. The attached order is neither granted nor denied; however,

                                            4
                the signature block for the “Judge Presiding” shows a scratched out
                signature with the hand-written notation “No Action” followed by the
                hand-written initials, “RMC.”

        This Court requested and received a response to the petition for writ of

mandamus from the State of Texas, acting by and through the District Attorney of

Wharton County, Texas.2 The State’s response reads, in pertinent part:

        Based on the record presented, relator has not established that the trial
        court had a legal duty to rule on the motion, was asked to rule on the
        motion, and failed to do so. . . . The record merely indicates that relator
        has repeatedly filed motions with the Wharton County District Clerk and
        followed up with correspondence to the district clerk’s [o]ffice. The relator
        has not corresponded or communicated directly with the court to request a
        ruling on his motion. The relator’s repeated efforts consist only of filing
        motions and corresponding with the district clerk.

        The relator’s motions also relate to action against the former District
        Attorney of Wharton County. The current Wharton County District
        Attorney first became aware of relator’s motions when the Court of
        Appeals issued its request that the State respond to relator’s petition. The
        State requests additional time to respond to the relator’s petition in court
        absent the granting of extraordinary relief.

        Thus, the State’s response is that relator has not met his burden to obtain
        mandamus relief. . . . The State prays that this court will find that the
        relator is not entitled to mandamus relief, deny relief so that the 329th
        District Court may take appropriate action, and to grant the State any
        other relief to which it may be entitled.

        To obtain mandamus relief for the trial court’s refusal to rule on a motion, a

relator must establish: (1) the motion was properly filed and has been pending for a

reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial court

refused to rule. In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig.

proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig.

        2
         On August 13, 2013, relator filed a “Motion to Grant Petition for Writ of Mandamus” contending
that the State did not timely file its response to the petition. The State requested and received two
extensions of time to file its response to the petition for writ of mandamus and filed its response within the
deadline set by this Court. Nevertheless, given our disposition of this proceeding, we dismiss relator’s
motion as moot.

                                                      5
proceeding); In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig.

proceeding). The relator must show that the trial court received, was aware of, and was

asked to rule on the motion. In re Blakeney, 254 S.W.3d at 661; In re Villarreal, 96
S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding).

         In the instant case, relator has furnished an appendix sufficient to support his

claim for relief insofar as relator has demonstrated that his pleadings were presented to

the respondent and the respondent expressly refused to rule on them. See In re Dimas,

88 S.W.3d 349, 351 (Tex. App.—San Antonio 2002, orig. proceeding); In re Chavez, 62
S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding). Based on this record,

there can be no dispute that the pleadings were properly filed and that the matters were

brought to the trial court’s attention. Therefore, the only remaining issue before us is

whether the pleadings have been pending for an unreasonable amount of time.               In

examining this issue, we note that the trial court has broad discretion in managing its

docket, but that discretion is not unlimited. See In re Allied Chem. Corp., 227 S.W.3d
652, 654 (Tex. 2007) (orig. proceeding); Clanton v. Clark, 639 S.W.2d 929, 931 (Tex.

1982).

         The trial court has a reasonable time within which to perform its ministerial duty.

See In re Blakeney, 254 S.W.3d at 661. Whether a reasonable time for the trial court to

act has lapsed is dependent upon the circumstances of each case. See id. at 662; In re

Chavez, 62 S.W.3d at 228. The test for determining what time period is reasonable is

not subject to exact formulation, and no “bright line” separates a reasonable time period

from an unreasonable one. In re Blakeney, 254 S.W.3d at 661; In re Keeter, 134
S.W.3d at 253; In re Chavez, 62 S.W.3d at 228. We examine a “myriad” of criteria



                                              6
including the trial court’s actual knowledge of the motion, its overt refusal to act, the

state of the court’s docket, and the existence of other judicial and administrative matters

which must be addressed first. In re Blakeney, 254 S.W.3d at 661; see Ex parte Bates,

65 S.W.3d 133, 135 (Tex. App.—Amarillo 2001, orig. proceeding); In re Chavez, 62
S.W.3d at 228–29. Periods of eighteen months, thirteen months, and four months have

been held to be too long for a trial court not to rule. See In re Kleven, 100 S.W.3d at

644–45 (eighteen months and four months); In re Ramirez, 994 S.W.2d 682, 684 (Tex.

App.—San Antonio 1998, orig. proceeding) (eighteen months); Kissam v. Williamson,

545 S.W.2d 265 (Tex. App.—Tyler 1976, orig. proceeding) (per curiam) (fifteen

months); see also In re Armstrong, No. 06-11-00100-CV, 2011 Tex. App. LEXIS 9080,

at **1–3 (Tex. App.—Texarkana Nov. 16, 2011, orig. proceeding) (mem. op.) (thirteen

months).

       In this case, relator’s bill of review has been pending since February 8, 2010, a

period of more than three and a half years. Relator’s “Motion to Enforce Court Order, a

Finding of Contempt of Court, and Sanctions” has been pending since February 24,

2012, a period of approximately eighteen months. Relator’s “Motion to Enforce Court

Order by a Finding of Contempt and Sanctions” has been pending since April 13, 2013,

a period of more than four months.       Relator is entitled to have a ruling on these

pleadings. See In re Blakeney, 254 S.W.3d at 661; In re Chavez, 62 S.W.3d at 228.

                                     III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and the applicable law, is of the opinion that the

petition should be conditionally granted. In so holding, however, we do not reach the



                                            7
merits of relator’s pleadings or direct the trial court regarding how to rule on them. See

In re Blakeney, 254 S.W.3d at 661; O’Donniley v. Golden, 860 S.W.2d 267, 269 (Tex.

App.—Tyler 1993, orig. proceeding).       The relief sought is, therefore, conditionally

granted. The writ will issue only if the trial court fails to take appropriate action in

accordance with this opinion.




                                                JUSTICE GREGORY T. PERKES


Delivered and filed the
30th day of August, 2013.




                                            8